t c memo united_states tax_court diep n hoang petitioner v commissioner of internal revenue respondent docket no filed date w michael thornton specially recognized for petitioner francis c mucciolo and lauren b epstein for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in petitioner’ sec_2001 federal_income_tax the issues for decision are what amount of the dollar_figure in interest petitioner at trial mr thornton appeared on behalf of petitioner mr thornton however did not sign the briefs filed by petitioner received from bank one n a bank one in is taxable and what amount of the ira_distributions totaling dollar_figure petitioner received from janus capital group janus in is taxable findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the referenced exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in orlando florida interest petitioner held three certificates of deposit cds with bank one that matured in during petitioner received interest payments from bank one of dollar_figure dollar_figure and dollar_figure ira_distributions as of date petitioner had a balance of dollar_figure in a strong funds strong ira account on date petitioner established a traditional_ira account with janus with funds transferred from the strong ira account petitioner filled out a janus traditional_ira application and under the heading traditional_ira he checked the box for transfer of existing traditional_ira from another custodian during petitioner received ira_distributions from janus of dollar_figure dollar_figure dollar_figure and dollar_figure janus sent petitioner forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for these distributions the forms 1099-r listed the taxable amounts of these distributions as dollar_figure dollar_figure dollar_figure and dollar_figure during petitioner also held a non-ira account with janus tax_return on hi sec_2001 federal_income_tax return petitioner reported dollar_figure in interest dollar_figure of ordinary dividends zero of total ira_distributions and zero of taxable ira_distributions the reported interest was from first union and huntington national bank the reported ordinary dividends were from invesco fidelity american century janus vanguard and pbhg notice_of_deficiency in a notice_of_deficiency respondent determined that petitioner failed to report dollar_figure in interest and a dollar_figure taxable ira distribution respondent did not seek to increase the deficiency by the amounts of the interest dollar_figure and the ira distribution dollar_figure in excess of the amounts determined in the notice_of_deficiency respondent rounded the figures reported to the internal_revenue_service down to whole dollars in his computations opinion petitioner has neither claimed nor shown that he satisfied the requirements of sec_7491 a to shift the burden_of_proof to respondent with regard to any factual issue accordingly petitioner bears the burden_of_proof see rule a interest gross_income includes all income from whatever source derived including interest sec_61 petitioner stipulated that during he received dollar_figure of interest from bank one petitioner relies on his own testimony to establish that a portion of the interest he received in from bank one is not taxable we found petitioner’s testimony to be general vague conclusory and or questionable in certain material respects petitioner claims he earned only dollar_figure in interest from bank one in because the total value of the cds was dollar_figure and the annual interest rate was percent accordingly petitioner conceded dollar_figure of the dollar_figure in interest determined by respondent it is unclear however how petitioner calculated the dollar_figure he claims he received interest for only days until date the date the three cds matured in and unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure dollar_figure is the interest on dollar_figure for days petitioner claimed he was an accrual basis taxpayer and that he should report the interest when it was earned rather than when he received it the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which it is received by the taxpayer unless under the method_of_accounting used by the taxpayer the amount is properly accounted for as of a different period sec_451 petitioner presented no credible_evidence that he used the accrual_method of accounting additionally petitioner testified that in previous years he reported interest_income as he received it and as it was reported to him on forms 1099-int interest_income furthermore petitioner failed to report any interest from bank one on hi sec_2001 return petitioner was vague absentminded and nonresponsive when answering certain questions about the bank one cds despite having clear memories of events from the 1980s and 1990s and the exact maturity_date of the bank one cds petitioner claimed memory loss as to the amount he received in from the bank one cds he was unwilling to admit or deny whether he received the interest from the bank one cds in even though he signed the stipulation of facts on the day of trial stipulating he received dollar_figure in interest from bank one in under the circumstances we are not required to and generally do not rely on petitioner’s testimony to sustain his burden of establishing error in respondent’s determinations see 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 87_tc_74 accordingly we sustain respondent’s determination regarding petitioner’s interest_income for ira_distributions petitioner stipulated that he received distributions totaling dollar_figure from the janus ira in petitioner admitted that the growth of his ira is taxable however he contends that a portion of the ira_distributions is not taxable sec_408 provides generally that any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 the term individual_retirement_plan includes an ira sec_7701 all distributions during any taxable_year are treated as one distribution and the value of the contract the income_on_the_contract and the investment_in_the_contract are computed as of the close of the calendar_year in which the taxable_year begins see sec_408 generally taxpayers have no basis in an ira sec_1 a income_tax regs a taxpayer has a basis in ira contributions to the extent the contributions are considered an investment_in_the_contract sec_72 sec_408 alpern v commissioner tcmemo_2000_246 nondeductible_contributions to an ira minus any prior withdrawals or distributions of nondeductible_contributions constitutes a taxpayer’s investment_in_the_contract sec_72 108_tc_54 nondeductible_contributions however must be designated as such and reported on form_8606 nondeductible_ira_contributions ira basis and nontaxable ira_distributions in the manner prescribed by the internal_revenue_code sec_408 alpern v commissioner supra petitioner admitted that he lacked a complete paper trail for his iras petitioner relies on his own testimony to establish that a portion of the ira_distributions in was not taxable petitioner claimed that in mellon bank inappropriately converted an account he held there from a regular account to an ira account and it was these funds that he eventually transferred to the strong ira we found petitioner’s testimony to be general vague conclusory and or questionable in certain material respects petitioner’s testimony was contradictory as to when he opened this alleged non-ira account at mellon bank the late 1980s or and as to what kind of alleged non-ira account it was a savings account a cd or a timed deposit petitioner also testified that the strong account he opened was not an ira account even though he stipulated to the contrary the documentary_evidence is to the contrary and he testified that he sent the money from mellon bank to strong as an ira direct transfer under the circumstances we are not required to and generally do not rely on petitioner’s testimony to sustain his burden of establishing error in respondent’s determinations see lerch v commissioner supra geiger v commissioner supra tokarski v commissioner supra the court is not required to accept petitioner’s unsubstantiated testimony see 338_f2d_602 9th cir affg 41_tc_593 the court need not accept at face value a witness’s testimony that is self-interested or otherwise questionable see 227_f2d_270 5th cir affg a memorandum opinion of this court 221_f2d_152 8th cir affg tcmemo_1954_51 schroeder v commissioner tcmemo_1986_467 there is no evidence that petitioner filed forms the evidence does not establish the initial source of the funds in the janus ira or that petitioner has any basis investment_in_the_contract in the janus ira accordingly we sustain respondent’s determination regarding petitioner’s ira_distributions for conclusion we note that petitioner attached documents to his posttrial briefs evidence must be submitted at trial documents attached to briefs and statements made therein do not constitute evidence and will not be considered by the court rule b 48_tc_704 affd per curiam 413_f2d_1047 9th cir lombard v commissioner tcmemo_1994_154 affd without published opinion 57_f3d_1066 4th cir accordingly these documents are not in evidence to reflect the foregoing decision will be entered for respondent
